DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-6 are pending and under examination.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017/175332, filed 09/13/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/05/2020 and 04/15/2020 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims(s). 

“an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed” of claim 1.
“an expendable supply means” of claim 1.
“a processing unit” of claim 1.
“a moving-direction transforming means” of claim 1.
“a pre-wash mechanism that includes a cleaning means of each of the nozzle tips equipped with a cleaning liquid vessel” of claim 3.
“a first fulcrum provided close to a rear portion of the drawer” of claim 5.
“a second fulcrum provided in front of the first fulcrum” of claim 5.
“a first guide fulcrum means” of claim 5.
“a second guide fulcrum means” of claim 5.
“the first guide groove and the second guide groove intersect between a fully open position and a fully closed position of the drawer” of claim 5. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “an expendable supply means”.  However, an expendable supply means is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 1 recites “a moving-direction transforming means”. However, a moving-direction transforming means is not disclosed in the description of embodiments of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 3 recites “a pre-wash mechanism that includes a cleaning means of each of the nozzle tips equipped with a cleaning liquid vessel” of claim 3. However, a pre-wash mechanism that includes a cleaning means of each of the nozzle tips equipped with a cleaning liquid vessel is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 4 recites “the positioning means further includes a rising means of the tip rack”.  However, the positioning means further including a rising means of the tip rack is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims. 
Claim 5 recites “the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer”.  However, the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “a second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum”. However, a second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “a first guide fulcrum means”. However, a first guide fulcrum means is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “a second guide fulcrum means”. However, a second guide fulcrum means is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.
Claim 5 recites “the first guide groove and the second guide groove intersect between a fully open position and a fully closed position of the drawer”.  However, the first guide groove and the second guide groove intersecting between a fully open position of the drawer is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims. 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed” in claim 1.
“processing unit used for analysis” in claim 1.
“a moving-direction transforming means that, while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with the horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening” in claim 1.
“a positioning means to position the tip rack at a predetermined position in the housing … the positioning means further includes a rising means of the tip rack” in claim 4.

Claim element “an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [0035] “A reaction solution is formed after a predetermined reaction time has elapsed after dispensing a sample and a predetermined reagent. This reaction solution is sucked from the reaction container 14 by a reaction solution suction nozzle 18 and further supplied to a detection means 19. This detection means 19 analyzes the reaction solution.”.  Support for an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed was not found in the originally filed disclosure.  In this case, a reaction solution suction nozzle 18 performs the function of dispensing a sample and a reagent, not the analysis means (detection means) 19.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.  For purposes of examination, the examiner is interpreting the “analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed” as a suction nozzle, pipette, liquid dispensing mechanism, or equivalents thereof that dispense a solution to a detector, analysis device, measurement device, or equivalents thereof.
 
Claim element “processing unit used for analysis” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [0012] “According to the invention to achieve the object, there is provided a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position through a front-face opening, a table that allows an expendable or a processing unit used for analysis to be mounted in the drawer, and a moving-direction transforming means that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable or the processing unit mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening.”.  However, it is unclear from the written description what structure is defined by the processing unit.  Applicant(s) do provide support in para. [0063] for “After mounting the tip rack 7 on which expendables are mounted on the tip rack mounting table 24, the expendables can be supplied into the automated analyzing device 1 by closing the drawer 21.”.  Accordingly, the examiner is interpreting the “processing unit used for analysis” as a tip rack 7 on which tips are mounted.

Claim element “a moving-direction transforming means that, while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with the horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the written description states in para. [0070] “The first connecting shaft 60 and the second connecting shaft 61 rotate in the same direction by the same angle in synchronization with each other through the toothed pulley 62a, the toothed belt 63, and the toothed pulley 62b.”, and in para. [0076] “The first rotating arm 65 that is rotationally fixed to the first connecting shaft 60 and the third rotating arm 70 that is rotationally fixed to the second connecting shaft 61 are parallel to each other and face in the same direction … Since the first connecting shaft 60 and the second connecting shaft 61 are configured to rotate by the same angle in synchronization with each other, the first rotating arm 65 and the third rotating arm 70 rotate in synchronization with each other to be parallel and face in the same direction.” and in para. [0083] “When the first rotating arm 65 or the second rotating arm 66 rotates around the first spindle hole 58, the third rotating arm 70 rotates in synchronization with the first rotating arm 65 while keeping in parallel through the first connecting shaft 60, the toothed pulley 62a, the toothed belt 63, and the toothed pulley 62b, and the second connecting shaft 61.”.  In this case, Applicant(s) provide support for a moving-direction transforming means comprising shafts 60, 61 and arms 65, 66, and 70 that rotate are in synchronization with each other.  However, Applicant(s) also recite in para. [0054] “A positioning drive means 45 described later in detail is provided between the rear side of the tip rack mounting table 24 and the rear plate 32. The positioning drive means 45 drives a pair of left and right positioning drive shafts 46 that rotates through the height positioning member 43 in the front-rear direction, and the tip rack 7 is brought into contact with the height reference side 44 of the positioning member 43 from the lower side through a positioning spring 47. Further, the details will be described below.” and in para. [0153] “FIG. 16 is a rear view of the tip rack loading means 22, illustrating the positioning drive means 45 with the rear plate 32 of the housing hidden … FIGS. 22A to 22C are perspective views illustrating the configuration and operation of a cylindrical cam for driving the positioning drive means 45 to perform the positioning operation in conjunction with the opening/closing operation of the drawer 21.”.  In this case, Applicant(s) provide support for a moving-direction transforming means 45 that while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side.  Accordingly, it is unclear if Applicant(s) are intending for the “moving-direction transforming means” to comprise shafts 60, 61 and arms 65, 66, and 70 that rotate in synchronization with each other, if the “moving-direction transforming means” is the positioning drive means 45, or if the “moving-direction transforming means” is a combination of both.  For purposes of examination, the examiner is interpreting the “moving-direction transforming means” as any structure that is capable of performing the function of “while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with the horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening”.

Claim element “a positioning means to position the tip rack at a predetermined position in the housing … the positioning means further includes a rising means of the tip rack” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states in para. [0153] “FIGS. 17A and 17B are partial schematic views illustrating the configuration of main parts of a tip rack positioning means 118 which positions the height of the tip rack 7”.  Fig. 17A and 17B show an elevation mechanism 43, a pressing portion 103, a drive shaft 46 and positioning springs 47.  Applicants further recite in para. [0210] “The third embodiment differs from the first embodiment in that the positioning drive means 45, the positioning drive shaft 46, and the positioning spring 47 are not provided, while a tip rack pressing means 119 (rising means) is provided in the tip rack mounting table 24 to press the tip rack 7 from below to above.”  It is unclear from the written description what structure is defined by the positioning means.  In this case, the positioning means requires drive shaft 46 and positioning springs 47 whereas the rising means does not require the drive shaft 46 and the springs 47.  Furthermore, the written description states the rising means is part of the position driving means 45, not the positioning means 118.  Accordingly, the positioning means further including a rising means is not disclosed in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.  For purposes of examination, the examiner is interpreting the “positioning means to position the tip rack at a predetermined position in the housing … the positioning means further includes a rising means of the tip rack” as any structure capable of positioning and raising the tip rack”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“an expendable supply means that supplies an expendable used for analysis of each sample” in claims 1, 4, and 6.
“a cleaning means of each of the nozzle tips” in claim 3
“a first guide fulcrum means that [is guided]” in claim 5.
“a second guide fulcrum means that [is guided]” in claim 5.
“a deceleration means that adds an operation resistance force to the drawer” in claim 6.

Claim limitation “an expendable supply means that supplies an expendable used for analysis of each sample” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 1 lines 8-13 “the expendable supply means further includes a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position through a front-face opening, a table that allows an expendable used for analysis to be mounted in the drawer, and a moving-direction transforming means that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable mounted on the table passes through the front-face opening from a front side to the rear side and moves the table towards an upper side in synchronization with horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening”.  Accordingly, the examiner is interpreting the expandable supply means as being a drawer with a table that is configured to move from a front side to a rear side and horizontally towards an upper side.

Claim limitation “a cleaning means of each of the nozzle tips” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 3 “a cleaning means … equipped with a cleaning liquid vessel”.  Accordingly, the examiner is interpreting the cleaning means as comprising a cleaning liquid vessel.

Claim limitation “a first guide fulcrum means that [is guided]” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 5 “a guide rail that includes a first guide groove that guides the first guide fulcrum means”.  Accordingly, the examiner is interpreting “a first guide fulcrum means that [is guided]” as any pivotable structure attached to a guide rail.

Claim limitation “a second guide fulcrum means that [is guided]” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 5 “a guide rail that includes … a second guide groove that guides the second guide fulcrum means”.  Accordingly, the examiner is interpreting “a first guide fulcrum means that [is guided]” as any pivotable structure attached to a guide rail.

Claim limitation “deceleration means that adds an operation resistance force to the drawer” is a limitation that uses the word “means” or “step” but is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) in claim 6 the deceleration means “adds an operation resistance force to the drawer”.  Accordingly, the examiner is interpreting the “deceleration means” as any structure that adds an operation resistance force to the drawer.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 11-12 recites “an expendable”.  There is insufficient antecedent support for this term in the claims. Claim 1 line 6 also refers to “an expendable”.  It is unclear if applicants are referring to the expendable recited in line 6 or if applicants are attempting to define another expendable entirely.   
Claims 2-5 are also rejected by virtue of their dependency from claim 1.

Claim 1 line 12 recites “(or a processing unit)”.  It is unclear what the parenthesis are intending to define (or not define), and also unclear if the processing unit is a required structure of the device or not.  Is the table required to mount a processing unit?

Claim 1 lines 13-18 recite “a moving-direction transforming means that … moves the table toward an upper side”.  It is unclear what the moving-transforming means is moving the table towards an upper side with respect to.  The upper side of what?

Claim 2 recites “the table is capable of mounting one or a plurality of tip racks”.  Claim 1 lines 11-13 previously recite “a table that allows an expendable (or a processing unit) used for analysis to be mounted in the drawer”.  It is unclear if the table allows an expendable (or a processing unit) to be mounted, as required by claim 1, or if the table allows a plurality of tip racks to be mounted, as required by claim 2.  Perhaps applicants are intending to recite “wherein the expendable comprises one or a plurality of tip racks” or “wherein the processing unit comprises one or a plurality of tip racks”?

Claim 3 recites “the table is capable of mounting a pre-wash mechanism”.  Claim 1 lines 11-13 previously recite “a table that allows an expendable (or a processing unit) used for analysis to be mounted in the drawer”.  It is unclear if the table allows an expendable (or a processing unit) to be mounted, as required by claim 1, or if the table allows a pre-wash mechanism to be mounted, as required by claim 3.  Perhaps applicants are intending to recite “wherein the expendable comprises a pre-wash mechanism” or “wherein the processing unit comprises a pre-wash mechanism”?

Claim 4 recites “wherein the tip rack is positioned after separating upward from the table”.  It is unclear how applicants are attempting to correlate the positioning means, the rising means, and the tip rack.  What structure of the device is performing the function of “separating” the tip rack from the table.  Does the rising means separate the tip rack from the table and then the positioning means position the tip rack?

Claim 5 line 7 recites “a second arm”.  There is insufficient antecedent basis for this term in the claim.  Claim 5 line 3 previously refers to “a second arm”.  It is unclear if applicants are attempting to refer to the second arm recited in line 3 or if applicants are attempting to define another arm entirely.

Claim 1 lines 4-5 recite “an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed”.  Claim limitation “analysis means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification states in para. [0035] “A reaction solution is formed after a predetermined reaction time has elapsed after dispensing a sample and a predetermined reagent. This reaction solution is sucked from the reaction container 14 by a reaction solution suction nozzle 18 and further supplied to a detection means 19. This detection means 19 analyzes the reaction solution.”.  Support for an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed was not found in the originally filed disclosure.  In this case, a reaction solution suction nozzle 18 performs the function of dispensing a sample and a reagent, not the analysis means (detection means) 19.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.  For purposes of examination, the examiner is interpreting the “analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed” as a suction nozzle, pipette, liquid dispensing mechanism, or equivalents thereof that dispense a solution to a detector, analysis device, measurement device, or equivalents thereof. 

Claim 1 lines 12, 16, and 20 recite “processing unit”.  Claim element “processing unit used for analysis” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification states in para. [0012] “According to the invention to achieve the object, there is provided a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position through a front-face opening, a table that allows an expendable or a processing unit used for analysis to be mounted in the drawer, and a moving-direction transforming means that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable or the processing unit mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening.”.  However, it is unclear from the written description what structure is defined by the processing unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant(s) do provide support in para. [0063] for “After mounting the tip rack 7 on which expendables are mounted on the tip rack mounting table 24, the expendables can be supplied into the automated analyzing device 1 by closing the drawer 21.”.  Accordingly, the examiner is interpreting the “processing unit used for analysis” as a tip rack 7 on which tips are mounted.

Claim 1 lines 13-21 recite “a moving-direction transforming means that, while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with the horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening”.  Claim element “moving-direction transforming means” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the written description states in para. [0070] “The first connecting shaft 60 and the second connecting shaft 61 rotate in the same direction by the same angle in synchronization with each other through the toothed pulley 62a, the toothed belt 63, and the toothed pulley 62b.”, and in para. [0076] “The first rotating arm 65 that is rotationally fixed to the first connecting shaft 60 and the third rotating arm 70 that is rotationally fixed to the second connecting shaft 61 are parallel to each other and face in the same direction … Since the first connecting shaft 60 and the second connecting shaft 61 are configured to rotate by the same angle in synchronization with each other, the first rotating arm 65 and the third rotating arm 70 rotate in synchronization with each other to be parallel and face in the same direction.” and in para. [0083] “When the first rotating arm 65 or the second rotating arm 66 rotates around the first spindle hole 58, the third rotating arm 70 rotates in synchronization with the first rotating arm 65 while keeping in parallel through the first connecting shaft 60, the toothed pulley 62a, the toothed belt 63, and the toothed pulley 62b, and the second connecting shaft 61.”.  In this case, Applicant(s) provide support for a moving-direction transforming means comprising shafts 60, 61 and arms 65, 66, and 70 that rotate are in synchronization with each other.  However, Applicant(s) also recite in para. [0054] “A positioning drive means 45 described later in detail is provided between the rear side of the tip rack mounting table 24 and the rear plate 32. The positioning drive means 45 drives a pair of left and right positioning drive shafts 46 that rotates through the height positioning member 43 in the front-rear direction, and the tip rack 7 is brought into contact with the height reference side 44 of the positioning member 43 from the lower side through a positioning spring 47. Further, the details will be described below.” and in para. [0153] “FIG. 16 is a rear view of the tip rack loading means 22, illustrating the positioning drive means 45 with the rear plate 32 of the housing hidden … FIGS. 22A to 22C are perspective views illustrating the configuration and operation of a cylindrical cam for driving the positioning drive means 45 to perform the positioning operation in conjunction with the opening/closing operation of the drawer 21.”.  In this case, Applicant(s) provide support for a moving-direction transforming means 45 that while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side.  Accordingly, it is unclear if Applicant(s) are intending for the “moving-direction transforming means” to comprise shafts 60, 61 and arms 65, 66, and 70 that rotate in synchronization with each other, if the “moving-direction transforming means” is the positioning drive means 45, or if the “moving-direction transforming means” is a combination of both.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, the examiner is interpreting the “moving-direction transforming means” as any structure that is capable of performing the function of “while the drawer is moving toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side and moves the table toward an upper side in synchronization with the horizontal movement of the drawer toward the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening”.

Claim 4 recites “a positioning means to position the tip rack at a predetermined position in the housing … the positioning means further includes a rising means of the tip rack”.  Claim elements “a positioning means and rising means” are a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification states in para. [0153] “FIGS. 17A and 17B are partial schematic views illustrating the configuration of main parts of a tip rack positioning means 118 which positions the height of the tip rack 7”.  Fig. 17A and 17B show an elevation mechanism 43, a pressing portion 103, a drive shaft 46 and positioning springs 47.  Applicants further recite in para. [0210] “The third embodiment differs from the first embodiment in that the positioning drive means 45, the positioning drive shaft 46, and the positioning spring 47 are not provided, while a tip rack pressing means 119 (rising means) is provided in the tip rack mounting table 24 to press the tip rack 7 from below to above.”  It is unclear from the written description what structure is defined by the positioning means.  In this case, the positioning means requires drive shaft 46 and positioning springs 47 whereas the rising means does not require the drive shaft 46 and the springs 47.  Furthermore, the written description states the rising means is part of the position driving means 45, not the positioning means 118.  Accordingly, the positioning means further including a rising means is not disclosed in the remainder of the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitations from the claims.  For purposes of examination, the examiner is interpreting the “positioning means to position the tip rack at a predetermined position in the housing … the positioning means further includes a rising means of the tip rack” as any structure capable of positioning and raising the tip rack”.

Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US Patent No. 7,360,984 – hereinafter “Sugiyama”) and further in view of Marouiss et al. (US 2001/0048899 – hereinafter “Marouiss”).

Regarding claim 1, Sugiyama discloses an automated analyzing device (Sugiyama; fig. 1, #100, col. 4 lines 4-5), comprising: 
a reagent vessel container that is capable of holding a plurality of reagent vessels (Sugiyama; fig. 1, #53, #67, col. 5 lines 33-34); 
an analysis means that performs a predetermined analysis by dispensing a sample and a reagent to be analyzed (Sugiyama; fig. 1, #56, #57, col. 5 lines 41-51); and 
an expendable supply means that supplies an expendable used for analysis of each sample (Sugiyama discloses a disposable part handling system comprising a feeding device 80 that provides nozzle tips and reaction containers; fig. 3, #80, col. 4 lines 19-20, col. 4 lines 54-55), 
wherein the expendable supply means further includes a drawer that is supported so as to be horizontally movable in a front-rear direction between an open position and a closed position through a front-face opening (Sugiyama disclose the expendable supply means 80 is housed in a chamber 85 comprising a door 17 so that a table 82 can be pulled out of the chamber 85; figs. 2 & 3, col. 6 lines 12-41.  Accordingly, Sugiyama discloses the expendable supply means includes a drawer that is horizontally movable between an open and closed position), 
a table that allows an expendable (or a processing unit) used for analysis to be mounted in the drawer (Sugiyama; fig. 3, #82, col. 6 lines 16-17), and 
a moving-direction transforming means that, while the drawer is moved toward a rear side from the open position to the closed position, moves horizontally until the expendable (or the processing unit) mounted on the table passes through the front-face opening from a front side to the rear side after the expendable or the processing unit mounted on the table passes through the front-face opening (Sugiyama; col. 8 lines 28-34).  
Sugiyama does not disclose the moving-direction transforming means moves the table toward an upper side in synchronization with horizontal movement of the drawer towards the rear side.
However, Marouiss teaches the analogous art of a supply means (Marouiss teaches an intrasite driver 2300 comprising a mechanism for moving samples within an I/O and/or function or transfer site; fig. 23, #2300, [0131]) comprising a table (Marouiss; fig. 23, #2302, [0132]) and a moving-direction transforming means that moves the table toward an upper side in synchronization with horizontal movement toward the rear side (Marouiss discloses the supply means 2300 produce a lifting force for raising and lowering lift platform 3202 and thus raising and lowering a plate.  The rotary motion produced by motor 2320 is converted to horizontal linear motion by screw 2322, and the horizontal motion is in turn converted to variable-rate vertical motion by cam units 2326; [0133, 0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the moving-direction transforming means of Sugiyama with the a moving-direction transforming means that moves a table toward an upper side in synchronization with horizontal movement of the towards the rear side, as taught by Marouiss, because Marouiss teaches the moving-direction transforming means that moves a table toward an upper side in synchronization with horizontal movement of the towards the rear side is used in conjunction with lifters 2308b to raise and lower a plate for transfer to a transport mechanism associated with a function module such as fluidics modules or analysis modules; [0132, 0229]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sugiyama and Marouiss both teach a supply means comprising a table. 

Regarding claim 2, modified Sugiyama teaches the automated analyzing device according to claim 1 above, wherein the table is capable of mounting one or a plurality of tip racks (magazines) that include a plurality of nozzle tips mounted on an upper surface (Sugiyama; fig. 3, col. 4 lines 54-67).  

Regarding claim 3, modified Sugiyama teaches the automated analyzing device according to claim 2 above, wherein the table is capable of mounting a pre-wash mechanism that includes a cleaning means of each of the nozzle tips equipped with a cleaning liquid vessel (Sugiyama discloses the table 82 includes a part rack 12; col. 4 lines 57-59.  The part rack 12 is therefore capable of mounting a pre-wash mechanism that includes a cleaning means of each of the nozzle tips equipped with a cleaning vessel).
Note: What the table is capable of mounting relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 4, modified Sugiyama teaches the automated analyzing device according to claim 2 above, wherein the expendable supply means includes a housing (Sugiyama teaches the expendable supply means is contained in housing chamber 85; fig. 3, #85, col. 6 lines 15-16) and a positioning means to position the tip rack at a predetermined position in the housing, wherein the positioning means further includes a rising means of the tip rack, and wherein the tip rack is positioned after separating upward from the table (The modification of the moving-direction transforming means of Sugiyama with the a moving-direction transforming means that moves a table toward an upper side in synchronization with horizontal movement of the towards the rear side, as taught by Marouiss, has previously been discussed in claim 1 above. Furthermore, and as best understood, Sugiyama teaches a rack separation mechanism 8 for positioning the uppermost part rack; figs. 8-10, col. 9 lines 25-27.  The rack separation mechanism 8 comprising hook bars 26a/26b corresponding to an elevation mechanism 43 of applicants instant specification, a shell part 68a/68b corresponding to a pressing portion 103 of applicants instant specification, a rotating drive shaft 25a/25b corresponding to a drive shaft 46 of applicants instant specification, and a torsion spring 27a/27b corresponding to positioning springs 47 of applicants instant specification; col. 9 lines 28-47.  The modification of the moving-direction means of Sugiyama with the moving-direction means of Marouiss resulting in the tip rack rising vertically as the trip rack is positioned through the positioning means 8 of Sugiyama.).  

Regarding claim 6, modified Sugiyama teaches the automated analyzing device according to claim 1 above, wherein the expendable supply means further includes a deceleration means that adds an operation resistance force to the drawer when the drawer is moved between the open position and the closed position (The modification of the moving-direction transforming means of Sugiyama with the a moving-direction transforming means that moves a table toward an upper side in synchronization with horizontal movement of the towards the rear side, as taught by Marouiss, has previously been discussed in claim 1 above.  Marouiss further teaches the expendable supply means 2300 includes drive pins 2352 that traverse channel 2348; fig. 23, [0135].  The examiner notes that pins 2352 add an operational resistance force when moving the expendable supply means from an open to a closed position and are therefore a deceleration means).
Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Diessel et al. (US 2011/0269239) discloses an expendable supply means comprising a drawer.
Buse (US 2018/0272343) discloses an expendable supply means comprising a drawer.
Meyer (US 2018/0292126) discloses a first arm and a third arm that extends in a direction different from the first arm from a first fulcrum and rotates together with the first arm.
Ashida (Translation of JP 2009/036430A) discloses a moving-direction transforming means. 

Among these references, Ashida (Translation of JP 2009/036430A) is considered the closes prior art with respect to claim 5.  

Ashida teaches first arm and a second arm that rotate parallel to and in synchronization with each other to, the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer, and the second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum, a third arm that extends in a direction different from the first arm from the first fulcrum and rotates together with the first arm, a first guide fulcrum means that is provided at a tip of the first arm, a guide rail that includes a first guide groove that guides the first guide fulcrum means as the drawer is opened or closed.
Ashida does not teach a second guide fulcrum means that is provided at a tip of the third arm and the guide rails includes a second guide groove that guides the second guide fulcrum means, and wherein the first guide groove and the second guide groove intersect between a fully open position and a fully closed position.

Allowable Subject Matter
Claim 5 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 25 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office Action and to include all of the limitations of the base claim and any intervening claims.

In addition to the remarks of record, the instant claims define over the prior art because
the cited prior art does not teach or suggest a moving-direction transforming means including a first arm and a second arm that rotate parallel to and in synchronization with each other to rotate and support the table, the first arm being pivotally supported by a first fulcrum provided close to a rear portion of the drawer, and the second arm being pivotally supported by a second fulcrum provided in front of the first fulcrum, wherein the moving-direction transforming means further includes a third arm that extends in a direction different from the first arm from the first fulcrum and rotates together with the first arm, 99a first guide fulcrum means that is provided at a tip of the first arm, a second guide fulcrum means that is provided at a tip of the third arm, and a guide rail that includes a first guide groove that guides the first guide fulcrum means as the drawer is opened or closed, and a second guide groove that guides the second guide fulcrum means, and wherein the first guide groove and the second guide groove intersect between a fully open position and a fully closed position of the drawer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                           

/Benjamin R Whatley/Primary Examiner, Art Unit 1798